Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                            DETAILED ACTION
1.	This office action is in response to an amendment received on 10/21/21 for patent application 16/730,014.
2. 	Claims 1-3, 7-11, 16-18, 20 are amended.
3.	Claims 6, 15 are cancelled.
4.	Claims 1-5, 7-14, 16-21 are pending.

                                           RESPONSE TO ARGUMENTS

Applicant argues#1
Claims 1 and 8 recite or similarly recite “based on a selection of a first profile of a first transaction counterpart among the plurality of transaction counterparts in the chatroom, change a current display window that shows the transaction history associated with the plurality of transaction counterparts, to a new display window that shows the transaction history associated only with the first transaction counterpart.”

 Claim 20 recites “based on determining that the at least one transaction counterpart is registered in the messenger application, create a graphic user interface of a chatroom for the account of the user, generate messages that respectively contain details of the plurality of transactions, and determine a layout of each of the messages in the chatroom according to the transaction type of each of the plurality of transactions to display the plurality of transactions of the balance increasing transaction type only on one side of the chatroom, and display the plurality of transactions of the balance decreasing transaction type only on another side of the chatroom.”

With regard to Prong Two of Step 2A, Applicant respectfully submits that even assuming arguendo that claims 1, 8, and 20 recite any alleged abstract idea, the alleged abstract idea is integrated into a practical application of a computer-based graphic user interface (GUI) that is capable of providing transaction history with a plurality of counterparts in a current display window, and then upon a request for transaction history regarding one of the plurality of counterparts, changing the current display window to a new display window to show the requested transaction history associated only with the one of the plurality of counterparts by removing the transaction history associated with the rest of the plurality of counterparts, as recited in claims 1 and 8, and setting the layout of the GUI for displaying transactions based on classification of the transactions, as recited in claims 20.
Examiner Response
Examiner respectfully disagrees.
The limitations from claim 1, “ based on a selection of a first profile of a first transaction counterpart among the plurality of transaction counterparts in the chatroom, change a current display window that shows the transaction history associated with the plurality of transaction counterparts, to a new display window that shows the transaction history associated only with the first transaction counterpart.”
(The limitations that are bolded from the recited limitations of claim 1, “based on a selection of a first profile of a first transaction counterpart among the plurality of transaction counterparts in the chatroom, shows the transaction history associated with the plurality of transaction counterparts, shows the transaction history associated only with the first transaction counterpart.”) is part of the identified abstract idea.
The “Current display window” and “new display window” are recited at a high level of generality and are being used as a tool to implement the identified abstract idea.

The limitations from claim 20, “based on determining that the at least one transaction counterpart is registered in the messenger application, create a graphic user interface of a chatroom for the account of the user, generate messages that respectively contain details of the plurality of transactions, and determine a layout of each of the messages in the chatroom according to the transaction type of each of the plurality of transactions to display the plurality of transactions of the balance increasing transaction type only on one side of the chatroom, and display the plurality of transactions of the balance decreasing transaction type only on another side of the chatroom.”
The limitations that are bolded from the recited limitations of claim 20, “to display the plurality of transactions of the balance increasing transaction type and display the plurality of transactions of the balance decreasing transaction type” is part of the identified abstract idea.
The additional limitations, “based on determining that the at least one transaction counterpart is registered in the messenger application, create a graphic user interface of a chatroom for the account of the user determine a layout of each of the messages in the chatroom according to the transaction type of each of the plurality of transactions, sides of the chatroom” are generally linking the identified abstract idea to a particular technological environment (messaging application and chatroom application technology).
Therefore there are no additional elements in the claim that are indicative of integration into a practical application.
The rejection is maintained.
Applicant argues#2
The Federal Circuit in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014) found the claims patent eligible under the Alice Corp. framework as "the claimed solution was necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.”

Also, even if the claims are interpreted as encompassing an abstract idea, such claims still can be directed to statutory subject matter. Specifically, Applicant submits that the claims at issue here are also similar to the eligible claims in DDR Holdings.

The invention in DDR Holdings involved an improvement of displaying one web page using the "look and feel" of another. The court found the claim an eligible inventive concept because the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. DDR Holdings, LLC v. Hotels.com, L.P., Appeal No. 2013-1505 (Fed. Cir. Dec. 5, 2014) ("But these claims stand apart because they do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet. Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.").

The same rationale applies here. The claimed invention is directed to a problem - that transaction history is provided at a banking website without offering a software tool that allows a user to see transaction history associated only with a selected transaction counterpart and to see transaction history arranged based on transaction types - that is rooted in the realm of computer network technology, and the claimed solution is similarly necessarily rooted in computer network technology - i.e., using a GUI that switches a current display window to a new display window in which an unrelated transaction history is filtered out so that only a related transaction history is displayed, and displays a withdrawal history and a deposit history on two opposing sides of the display screen, similar to the eligible claim in DDR Holdings.
Examiner Response
Examiner respectfully disagrees. 
As far as the comparison to DDR is concerned, the patent at issue in DDR provided and Internet-based solution to solve a problem unique to the Internet ( the problem in DDR Holdings (conventional Internet hyperlink protocol preventing websites from retaining visitors),  that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of steps after the click of a hyperlink advertisement.
In the instant invention , the claimed solution is not necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer" analysis. Id. 
Steps for verifying and displaying transaction history of an account a user is a business problem.
Applicant is trying to solve this business problem with the use of technology.
The processor, messenger application, chatroom, and display window are recited at a high level of generality, and is being used as a tool to implement the identified abstract idea.
Therefore the claims are unlike the claims in DDR.
The rejection is maintained.




Applicant argues#3
Although it is not necessary that the specification supports the argument that the claimed element provides an improvement over the conventional technology (e.g., see Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306 (Fed. Cir. 2019)), Applicant submits that the present specification identifies advantages of the user interface, for example, in paragraphs [0091] and [0119] providing: 
[0091] Unlike existing related art method of providing a transaction history of an account in a simple list at a messenger banking service, the example embodiment may provide a method and an apparatus for classifying the transaction history into a withdrawal history and a deposit history in a form of a chatroom through which messages are exchanged and may display the withdrawal history and the deposit history to be aligned on the left and the night, such that the transaction history may be easily identified
[0119] As described above, according to example embodiments, by providing an interface that displays a profile of a transaction target (e.g., a transaction counterpart) for each transaction with transaction content through an account chatroom and, in response to a selection on a profile of a specific target (e.g., a chat participant or a transaction counterpart) in the account chatroom, selects only a history exchanged with the specific target and displays only the selected history on another screen, it is possible to assist a search for an account transaction history and to maximize the utilization.

Examiner Response
Examiner respectfully disagrees.
There is no technical explanation of the asserted improvement (the user interface).
The interface is recited at high level of generality and is being used as a tool to implement the steps of the identified abstract idea.
The rejection is maintained.

Applicant argues#3
The ’056 and ’999 patents disclose “a user interface for an electronic trading system that allows a remote trader to view trends in the orders for an item, and provides the trading information in an easy to see and interpret graphical format.” The ’374 patent discloses “a display and trading method to ensure fast and accurate execution of trades by displaying market  depth on a vertical or horizontal plane, which fluctuates logically up or down, left or right across the plane as the market prices fluctuate.”

The claims in the ’056, 999, and ‘374 patents covered various ways to initiate trades from GUIs in which market information is displayed on a graph. For example, the claims of one patent required (1) displaying bids and offers for an item on a graph, (2) allowing a user to move an icon onto the graph in order to (3) place an order for the item. Trading Technologies argued the claims recited eligible subject matter because the invention improved computer functionality compared to prior GUIs. The Federal Circuit disagreed, writing that the invention helped the human trader—not the computer—process information more quickly. The claimed GUI in the °056, ’999, and ‘374 patents lacked an inventive concept because receiving and graphing price information was conventional, as was selecting and moving an icon on a screen. 
Unlike the claims in the ’056, ’999, and ‘374 patents, the claimed GUI of the present application improves the functioning of the computer, rather than simply assisting users to obtain information more quickly and efficiently.
Examiner Response
Examiner response.
Firstly, Examiner would like to point out that the 2019 PEG is now applicable, and point out which of the enumerated groupings of abstract ideas applies to the claimed concept previously identified as an abstract idea. The 2019 PEG is consistent with the Supreme Court and Federal Circuit subject matter eligibility decisions. 
Under the 2019 PEG, examiners will still be applying the Supreme Court and Federal Circuit decisions, but will be taking a different approach to how those decisions are used. In particular, examiners will rely upon the 2019 PEG’s enumerated groupings of abstract ideas, which are principles distilled from judicial decisions, as the primary tool for identifying abstract ideas. 
In any event, the claimed the claimed GUI of the present application does not improve the functioning of the computer.
Paras 35, 36, 72 are reproduce below:
[0035] FIG. 5 illustrates an example of a screen of a chat interface that provides a transaction history of an account according to at least one example embodiment;
 [0036] FIG. 6 illustrates an example of a screen of a chat interface that provides a convenience function related to a transaction history of an account according to at least one example embodiment;
[0072] Herein, the term “chatroom” may represent an interface screen for providing messages exchanged between users. In the following, although a chatroom of a messenger is described as an example, it is provided as an example only. Any social networking service (SNS) interfaces interactable with a banking service may be applicable.
It can be seen from these paras and drawings that the chat room is operating its ordinary capacity and recited a high level of generality, and is being used as a tool to implement the identified abstract idea.
There is no improvement to the technology of (the gui  of the chatroom).
The rejection is maintained.

Applicant argues#4
According to a conventional transaction history GUI as shown in a sample transaction history of Bank of America reproduced below, text in the Description Section is linked to additional information (e.g., type, description, merchant name, and transaction category) of the corresponding transaction. However, in the conventional transaction history GUI, there are no features for (1) verifying one of the transaction counterparts that is selected by a user in conjunction with a messenger user database, (2) retrieving only the transactions with the selected transaction counterpart, and (3) switching the screen displaying all the transaction history to a new screen displaying only the transactions with the selected transaction counterpart.

Accordingly, the claimed GUI provides technical advantages and also has an inventive concept beyond simply receiving and graphing information, unlike the claims in Trading Technologies.
Examiner Response
Examiner respectfully disagrees.
The current display window and the new display window are recited at a high level of generality and are being used as a tool to implement the identified abstract idea.
Furthermore the additional element of changing of current display window to a new display window is generally linking the identified abstract idea to a particular technology (gui (graphical user interface) technology).
The limitations, “shows the transaction history associated with the plurality of transaction counterparts, shows the transaction history associated only with the first counterpart” is part of the identified abstract idea.
The rejection is maintained.
Applicant argues#5
However, if the Examiner should maintain the rejection based on a factual determination that the claimed GUI is well-understood, routine, and conventional to a skilled artisan, Applicant kindly requests that the Examiner provide one or more of the following to support the factual determination, in view of the Revised Patent Subject Matter Eligibility Guidance citing to the Berkheimer v. HP Inc. (Fed. Cir. 2018):
Examiner Response
Examiner respectfully disagrees.
The examiner is not concluding in Step 2a prong 2, that there were additional elements that were considered to be insignificant extra solution activity. Therefore, there is no need to re-evaluate the conclusion in STEP 2B. The argument pertaining to providing a factual explanation of why additional elements are directed to WURC (Well understood routine and conventional) is rendered moot.
Also see the response to Applicant argues#1-4 above and the 35 USC 101 rejection below.

Applicant argues#6
Applicant respectfully submits that the cited references, alone or in combination, do not teach or suggest “based on a selection of a first profile of a first transaction counterpart among the plurality of transaction counterparts in the chatroom, change a current display window that shows the transaction history associated with the plurality of transaction counterparts, to a new display window that shows the transaction history associated only with the first transaction counterpart,” as claimed.
At page 11 of the Office Action, the Examiner acknowledges that Jang does not disclose selecting transaction history associated with one of a plurality of transaction counterparts, and opening a new display window to display the selected transaction history, but cites Davis to allegedly remedy the deficiency of Jang.

However, Davis merely discloses (1) a user interface manager 208 that displays sent messages, received messages, and payments, and (2) a payment manager 240 that provides a summary of transactions as a history of payments requested, payments declined, and payments completed, as shown in cited paragraphs [0059] and [0109] of Davis reproduced below.

Accordingly, Applicant respectfully submits that claims 1 and 8 are patentable over the combined references.

Regarding dependent claims 2-5, 7, 9-14, and 16-19, it is respectfully submitted that these claims are patentable at least due to their respective dependencies from claims 1 and 8.
Examiner Response
This argument is moot, based on the amendment to the claims, a new grounds of rejection is provided, see the 35 USC 103 rejection below.

Applicant argues#7
For example, the combined references do not teach at least the features “wherein the at least one processor is further configured to classify the transaction history into a withdrawal history and a deposit history, and control to display the transaction details visually distinctly by displaying the withdrawal history on a left side and displaying the deposit history on a right side, or displaying the withdrawal history on the right side and displaying the deposit history on the left side,” as recited in claim 2,
Examiner Response
This argument is moot, based on the amendment to the claims, a new grounds of rejection is provided, see the 35 USC 103 rejection below.

Applicant argues#8
 And  “wherein the profile of each of the plurality of transaction counterparts comprises the first profile of the first transaction counterpart and a second profile of a second transaction counterpart, and wherein the at least one processor is further configured to apply a same visual format to the first profile and the second profile that are associated with a same transaction type, and apply different visual formats to the first profile and the second profile that are associated with different transaction types, in the current display window,” as recited in claim 3.
Examiner Response
The section 103 rejection for claim 3 is hereby withdrawn. 
Applicant argues#9
Applicant respectfully submits that the combined references do not teach or suggest “at least one processor configured to execute the computer-readable instructions to: ... based on determining that the at least one transaction counterpart is registered in the messenger application, create a graphic user interface of a chatroom for the account of the user, generate messages that respectively contain details of the plurality of transactions, and determine a layout of each of the messages in the chatroom according to the transaction type of each of the plurality of transactions to display the plurality of transactions of the balance increasing transaction type only on one side of the chatroom, and display the plurality of transactions of the balance decreasing transaction type only on another side of the chatroom,” as recited in claim 20.

However, in the cited portions, Van Os discloses a payment transfer user interface 840 with a calculator having an indication 848 displaying a payment amount (e.g., “$29”), a value increase button 850, a value decrease button 852, and selection buttons 860A-860L for changing an payment amount displayed in the indication 848, which is different from a transaction history user interface that displays the same type of transactions on the same side of the screen and displays different types of transactions (1.e., transactions of a balance increasing transaction type, and transactions of a balance decreasing transaction type) on different sides of the screen. In view of the foregoing, Applicant respectfully submits that claim 20 is patentable over the combined references. Dependent claim 21 is patentable due to its dependency from claim 20 as well as for additional features recited therein. 
Examiner Response
Based on the amendment to claim 20, there is a new ground of rejection provided, see the section 103 rejection below.


Note: Applicant has not provided an English language translation of the certified foreign priority documents filed on 2/23/20.

                                                                 Priority
1. Per 35 USC 119(b) (3):
(3) The Director may require a certified copy of the original foreign application, specification, and drawings upon which it is based, a translation if not in the English language, and such other information as the Director considers necessary. Any such certification shall be made by the foreign intellectual property authority in which the foreign application was filed and show the date of the application and of the filing of the specification and other papers.
There is no English translation of the originally filed foreign explanation in the file wrapper. Therefore foreign priority has not been perfected.
Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 1-5, 7-14, 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system, method, and computer readable medium which is one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified claim 1 as the claim that best represents the claimed invention for analysis and is similar to method claim 8, and system claim 20.
Claim 1 recites the limitations of:  A computer system comprising: 
a memory configured to store computer-readable instructions; at least one processor configured to execute the computer-readable instructions to:
 load a transaction history of an account of a user of a messenger application based on receiving a transaction history request for the account; 
verify whether a plurality of  transaction counterparts included in the transaction history of the user is registered in the messenger application; and
 based on verifying that the plurality of transaction counterparts registered in the messenger application, display, in a chatroom created for the account transaction details for each transaction of the transaction history in a message form in association with a profile of each of the plurality of transaction counterparts registered in the messenger application and
based on a selection of a first profile of a first transaction counterpart among the plurality of transaction counterparts in the chatroom, change a current display window that shows the transaction history associated with the plurality of transaction counterparts to a new display window that shows the transaction history associated only with the first transaction counterpart.
Claim 20 adds the limitations:
Identify at least one transaction counterpart to a plurality of transactions included in the transaction history;
Determine a transaction type of each of the plurality of transactions, the transaction type corresponding to a balance increasing transaction type or balance decreasing transaction type;
Based on determining that the at least one transaction counterpart is registered in the messenger application, create a graphic user interface of a chatroom for the account of the user, generate messages that respectively contain details of the plurality of transactions, and determine a layout of each of the messages in the chatroom according to the transaction type of each of the plurality of transactions.
To display the plurality of transactions of the balance increasing transaction type only on one side of the chatroom, and display the plurality of transactions of the balance decreasing transaction type only on another side of the chatroom.
          These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction (steps for verifying and displaying transaction history of an account of a user), (e.g., load a transaction history of an account of a user based on receiving a transaction history request for the account; verify whether a plurality of  transaction counterparts included in the transaction history of the user is registered; and  based on verifying that the plurality of transaction counterparts registered, display, transaction details for each transaction of the transaction history in a message form in association with a profile of each of the plurality of transaction counterparts registered and based on a selection of a first profile of a first transaction counterpart among the plurality of transaction counterparts; that shows the transaction history associated with the plurality of transaction counterparts; that shows the transaction history associated only with the first transaction counterpart; identify at least one transaction counterpart to a plurality of transactions included in the transaction history; determine a transaction type of each of the plurality of transactions, the transaction type corresponding to a balance increasing transaction type or balance decreasing transaction type; to display the plurality of transactions of the balance increasing transaction type and display the plurality of transactions of the balance decreasing transaction type).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claims 1, 8, 20 recites an abstract idea.
 (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claim 1 includes the following additional elements:
	a memory configured to store computer-readable instructions;
	at least one processor configured to execute the computer readable instructions;
	a chatroom;
	a messenger application.
	A current display window.
	A new display window.
Claim 20 includes the following additional elements:
Based on determining that the at least one transaction counterpart is registered in the messenger application, create a graphic user interface of a chatroom for the account of the user, and determine a layout of each of the messages in the chatroom according to the transaction type of each of the plurality of transactions.
The registration in the messenger application, the creation of a graphic user interface of a chatroom, and the determination of a layout of each of the messages in the chatroom is generally linking the identified abstract idea to a particular technological environment (messaging application and chatroom application technology). See MPEP 2106.05(h).
The memory, processor, chatroom, messenger application and the current and new display windows are recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1,8, 20 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 8, 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-5, 7-14, 16-19, 21 which further define the abstract idea that is present in their respective independent claims 1,8, 20 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-5, 7-14, 16-19, 21 are directed to an abstract idea. Thus, claims 1-5, 7-14, 16-21 are not patent-eligible.

                            Claim Rejections- 35 U.S.C § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-5, 7-14, 16-19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, “based on verifying that the plurality of transaction counterparts with a profile of each of the plurality of transaction counterparts”.	
	Claim 1 further recites, “based on a selection of a first profile of a first transaction counterpart among the plurality of transaction counterparts…”
It is unclear to Examiner how the “a profile”, which is a different profile than the “ a first profile” can be both linked to the “plurality of transaction counterparts”.
Claims 2-5, 7 are rejected using the same rationale as claim 1 as they fail to cure the deficiency of claim 1.
Claim 8 recites the same limitations, and therefore is being rejected using the same rationale as claim 1.
Claims 9-14, 16-19 are being rejected using the same rationale as claim 8, as they fail to cure the deficiency of claim 8.


                          Claim Rejections- 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 7-9, 11-12, 17-19 are being rejected under 35 U.S.C 103(a) as being unpatentable over US 2020/0044997 to Jang in view of US 2016/0267447 to Davis et al, herein Davis and further in view of US 2004/0221309 to Zaner et al, herein Zaner.
	Regarding claim 1, Jang discloses: 
   A computer system comprising:
	a memory configured to store computer-readable instructions (At least: [0103], [0104] ; at least one processor configured to execute the computer-readable instructions (At least:  [0103], [0104], 
to: load a transaction history of an account of a user of a messenger application based on receiving a transaction history request for the account (At least: Abstract; [0023], [0024], Fig 13, Fig 14);
verify whether a plurality of transaction counterparts included in the transaction history of the user is registered in the messenger application (At least: [0141], [0123]).
Jang discloses in para 123, that the session manager defines a session of a chatroom to provide a messenger service, and manage account information of members of the chatroom.
Jang does not specifically disclose that the plurality of transaction counterparts are registered in the messenger application.
Davis in the same field of endeavor discloses the plurality of transaction counterparts are registered in the messenger application (At least: [0069], [0083], [0087], [0092]: In one example embodiment, a recipient can register one or more deposit accounts or other payment credentials with the network application 204. Upon a user registering a deposit account or other payment credential, the user profile database 236 can maintain the payment credential.
Jang does not disclose, Davis further discloses:
based on verifying that the plurality of transaction counterparts are registered in the messenger application, display, in a chatroom created for the account transaction details for each transaction of the transaction history in a message form in association with a profile of  each of the plurality of transaction counterparts registered in the messenger application (At least: [0092], [0109], [0111], [0143]);
[0109]: The transaction database 242 of FIG. 2 can provide storage for each transaction (such as in the form of a graph object), attempted or completed, the transaction ID, a date, an amount of the transaction, the payment method used, associated messages interchanged between sender and recipient related to the transaction, and any other information gathered on the transaction. With this information, the payment manager 240 can provide, upon request, a summary of one or more transactions to users as a history of payments requested, payments declined and payments completed.
[0111] In one or more embodiments, the transaction ID can be associated with one or more sender identifiers, recipient identifiers, thread identifiers (e.g., identifying a messaging thread between the sender and the recipient), payment amounts, payment methods (e.g., sender accounts), deposit methods (e.g., recipient accounts), transaction history, current transaction status, as well as other transaction information. In one or more embodiments, the transaction database 242 maintains the transaction information in the form of one or more graph objects that are updated with any updates or actions with respect to a transaction.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jang’s invention to include based on verifying that the plurality of transaction counterparts are registered in the messenger application, display, in a chatroom created for the account transaction details for each transaction of the transaction history in a message form in association with a profile of  each of the plurality of transaction counterparts registered in the messenger application in order to ensure that users receive status updates for a payment transaction and push the status updates to both the sender and the recipient and therefore the users can receive timely update information associated with the payment transaction (Davis: [0011]).
Jang does not disclose, Zaner in the same field of endeavor discloses:
based on a selection of a first profile of a first transaction counterpart among the plurality of transaction counterparts in the chatroom, change a current display window that shows the transaction history associated with the plurality of transaction counterparts to a new display window that shows the transaction history associated only with the first transaction counterpart (At least: Fig 4:  [0035], [0036]):
[0035] Before discussing further embodiments of the invention, other features of the user interface 401 will be briefly discussed for ease of understanding and later reference. In particular, the user interface 401 further comprises in an embodiment of the invention a menu bar 413, a user area 415, a contacts area 417, a "circle" or groups area 419, and a "communities" area 421. The user area 415 is usable to display and control the status of the user, e.g., "online," "offline," etc. The particular user may be online with respect to a network generally without being "online" with respect to one or more groups. The contacts area 417 displays the names and icons of one or more currently online contacts, i.e. individual entities, and the "circle" or groups area 419 displays the names and icons of one or more currently online groups, i.e. small (around 5-10 members) distinct groups of individuals, at least one of whom is online currently. Finally, the "communities" area 421 displays the name and icon associated with any currently online community, i.e., a large distinct groups of individuals, at least one of whom is online currently. While the terms "group" and "circle" are synonymous herein, whereas the term "community" implies a larger collection, the distinction between groups (or circles) and communities is not important herein, and the term "group" when used will refer to any of the above. In the illustrated example, any group icon may be associated with specific status icons such as elements 423, 425, 427. Of particular interest herein is an icon such as icon 423 which indicates that the associated group has recent history for the user to view.
[0036] Although the pulse view is a quick and convenient way for the user to get an overview of their social situation, the user may wish to view specific transactions associated with specific groups or contacts rather than to just get an overview of how much activity has occurred generally. In an embodiment of the invention, the user clicks on (e.g., right-clicks a mouse with cursor suitably positioned) the group icon and selects a "history" option from a menu to access and view more information. Group history encompasses information like changes to the group (who has joined or left the group), snapshots of shared activities like photo sharing and shared listening activities, messages etc. sent to the group and any files being shared
(These paras of Zaner disclose that the user is able to view the historical transactions of a contact from a plurality of contacts or a member of a group (akin to the transaction counterpart of the plurality of transcaction counterparts) and the profile of the first transaction counter part is shown in Fig 5: 417, 419, where the profile pics associated with the plurality of contact/group members is shown).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jang’s invention to include based on a selection of a first profile of a first transaction counterpart among the plurality of transaction counterparts in the chatroom, change a current display window that shows the transaction history associated with the plurality of transaction counterparts to a new display window that shows the transaction history associated only with the first transaction counterpart in order to ensure that the group members maintain a sense of shared history and build memories together (Zaner: [0006]).

	Regarding claim 7, Jang discloses the computer system of claim 1. Jang does not disclose, Davis discloses wherein the at least one processor is further configured to provide content designated for an official account of the first transaction counterpart in the new display window based on the official account being registered in the messenger application (At least: [0040], [0060], [0092]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jang’s invention to include wherein the at least one processor is further configured to provide content designated for an official account of the first transaction counterpart in the new display window based on the official account being registered in the messenger application in order to ensure that users receive status updates for a payment transaction and push the status updates to both the sender and the recipient and therefore the users can receive timely update information associated with the payment transaction (Davis: [0011]).
	Claim 17 is being rejected using the same rationale as claim 7.
	Claim 18 is being rejected using the same rationale as claim 7.
	Regarding claim 8, Jang discloses: 
  	 loading a transaction history of an account of a user of a messenger application based on receiving a transaction history request for the account (At least: Abstract; [0023], [0024], Fig 13, Fig 14);
verifying whether a plurality of transaction counterparts included in the transaction history of the user is registered in the messenger application (At least: [0141], [0123]).
Jang discloses in para 123, that the session manager defines a session of a chatroom to provide a messenger service, and manage account information of members of the chatroom.
Jang does not specifically disclose that the plurality of transaction counterparts are registered in the messenger application.
Davis in the same field of endeavor discloses the plurality of transaction counterparts are registered in the messenger application (At least: [0069], [0083], [0087], [0092]: In one example embodiment, a recipient can register one or more deposit accounts or other payment credentials with the network application 204. Upon a user registering a deposit account or other payment credential, the user profile database 236 can maintain the payment credential.
Jang does not disclose, Davis further discloses:
based on verifying that the plurality of transaction counterparts are registered in the messenger application, display, in a chatroom created for the account transaction details for each transaction of the transaction history in a message form in association with a profile of  each of the plurality of transaction counterparts registered in the messenger application  (At least: [0026], [0092], [0109], [0111], [0143]);
[0058] As mentioned above, and as shown in FIG. 2, the client application 202 can include a user interface manager 208. The user interface manager 208 can provide, manage, and/or control a graphical user interface (or simply "user interface") that allows a user to compose, view, and send messages as well as send payments. For example, the user interface manager 208 can provide a user interface that facilitates the composition of a message, such as an instant message. Likewise, the user interface manager 208 can provide a user interface that displays messages received from other users. 
[0059] More specifically, the user interface manager 208 may facilitate the display of a user interface (e.g., by way of a display device associated with the client device 104a, 104b). For example, the user interface may be composed of a plurality of graphical components, objects, and/or elements that allow a user to compose, send and receive messages or payments. More particularly, the user interface manager 208 may direct the client device 104a, 104b to display a group of graphical components, objects and/or elements that enable a user to view a messaging thread. 
[0109]: The transaction database 242 of FIG. 2 can provide storage for each transaction (such as in the form of a graph object), attempted or completed, the transaction ID, a date, an amount of the transaction, the payment method used, associated messages interchanged between sender and recipient related to the transaction, and any other information gathered on the transaction. With this information, the payment manager 240 can provide, upon request, a summary of one or more transactions to users as a history of payments requested, payments declined and payments completed.
[0111] In one or more embodiments, the transaction ID can be associated with one or more sender identifiers, recipient identifiers, thread identifiers (e.g., identifying a messaging thread between the sender and the recipient), payment amounts, payment methods (e.g., sender accounts), deposit methods (e.g., recipient accounts), transaction history, current transaction status, as well as other transaction information. In one or more embodiments, the transaction database 242 maintains the transaction information in the form of one or more graph objects that are updated with any updates or actions with respect to a transaction.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jang’s invention to include based on verifying that the plurality of transaction counterparts are registered in the messenger application, display, in a chatroom created for the account transaction details for each transaction of the transaction history in a message form in association with a profile of  each of the plurality of transaction counterparts registered in the messenger application in order to ensure that users receive status updates for a payment transaction and push the status updates to both the sender and the recipient and therefore the users can receive timely update information associated with the payment transaction (Davis: [0011]).
Jang does not disclose, Zaner in the same field of endeavor discloses:
based on a selection of a first profile of a first transaction counterpart among the plurality of transaction counterparts in the chatroom, change a current display window that shows the transaction history associated with the plurality of transaction counterparts to a new display window that shows the transaction history associated only with the first transaction counterpart (At least: Fig 4:  [0035], [0036]):
[0035] Before discussing further embodiments of the invention, other features of the user interface 401 will be briefly discussed for ease of understanding and later reference. In particular, the user interface 401 further comprises in an embodiment of the invention a menu bar 413, a user area 415, a contacts area 417, a "circle" or groups area 419, and a "communities" area 421. The user area 415 is usable to display and control the status of the user, e.g., "online," "offline," etc. The particular user may be online with respect to a network generally without being "online" with respect to one or more groups. The contacts area 417 displays the names and icons of one or more currently online contacts, i.e. individual entities, and the "circle" or groups area 419 displays the names and icons of one or more currently online groups, i.e. small (around 5-10 members) distinct groups of individuals, at least one of whom is online currently. Finally, the "communities" area 421 displays the name and icon associated with any currently online community, i.e., a large distinct groups of individuals, at least one of whom is online currently. While the terms "group" and "circle" are synonymous herein, whereas the term "community" implies a larger collection, the distinction between groups (or circles) and communities is not important herein, and the term "group" when used will refer to any of the above. In the illustrated example, any group icon may be associated with specific status icons such as elements 423, 425, 427. Of particular interest herein is an icon such as icon 423 which indicates that the associated group has recent history for the user to view.
[0036] Although the pulse view is a quick and convenient way for the user to get an overview of their social situation, the user may wish to view specific transactions associated with specific groups or contacts rather than to just get an overview of how much activity has occurred generally. In an embodiment of the invention, the user clicks on (e.g., right-clicks a mouse with cursor suitably positioned) the group icon and selects a "history" option from a menu to access and view more information. Group history encompasses information like changes to the group (who has joined or left the group), snapshots of shared activities like photo sharing and shared listening activities, messages etc. sent to the group and any files being shared
(These paras of Zaner disclose that the user is able to view the historical transactions of a contact from a plurality of contacts or a member of a group (akin to the transaction counterpart of the plurality of transcaction counterparts) and the profile of the first transaction counter part is shown in Fig 5: 417, 419, where the profile pics associated with the plurality of contact/group members is shown).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jang’s invention to include based on a selection of a first profile of a first transaction counterpart among the plurality of transaction counterparts in the chatroom, change a current display window that shows the transaction history associated with the plurality of transaction counterparts to a new display window that shows the transaction history associated only with the first transaction counterpart in order to ensure that the group members maintain a sense of shared history and build memories together (Zaner: [0006]).

	Regarding claim 11, Jang discloses the account transaction history providing method of claim 8. Jang  further discloses displaying an account user profile of the user of the account in association with a withdrawal history of the transaction history (At least: [0141]).
Jang does not disclose, Davis discloses:
displaying the first profile of the first transaction counterpart based on an official account of the first transaction counterpart being registered in the messenger application (At least: [0092], [0109], [0111], [0143]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jang’s invention to include displaying the first profile of the first transaction counterpart based on an official account of the first transaction counterpart being registered in the messenger application in order to ensure that users receive status updates for a payment transaction and push the status updates to both the sender and the recipient and therefore the users can receive timely update information associated with the payment transaction (Davis: [0011]).
	Regarding claim 12, Jang discloses the account transaction history providing method of claim 8. Jang further discloses further comprising: providing a user interface that is incorporated into the chatroom and initiates at least one of a remittance function, a payment function (At least: [0009], [0023]), and a withdrawal function.
	Regarding claim 16, Jang discloses the account transaction history providing method of claim 8.  Jang discloses further comprising: providing in the new display window, a user interface that initiates at least one of a remittance function, (At least: [0009], [0023]) a memo function, and an alert function for the first transaction counterpart.
	Regarding claim 19, Jang discloses a non-transitory computer-readable storage medium storing a computer program that is executable by a computer to perform the account transaction history providing method of claim 8 (At least: [0103], [0104], [0220], [0221]).
4.	Claims 20- are being rejected under 35 U.S.C 103(a) as being unpatentable over Jang in view of Davis and further in view of US 2011/0202455 to Vasten et al, herein Vasten.
	Regarding claim 20, Jang discloses:
  A computer system comprising:
	a memory configured to store computer-readable instructions (At least: [0103], [0104]);
	at least one processor configured to execute the computer-readable instructions to (At least [0103], [0104]):
	load a transaction history of an account of a user registered in a messenger application (At least: [0023], [0024], Fig 13; Fig 14);
	identify at least one transaction counterpart to a plurality of transactions included in the transaction history (At least: [0123], [0141].
Jang does not disclose, Davis discloses:
	determine a transaction type of each of the plurality of transactions, the transaction type corresponding to a balance increasing transaction type or a balance decreasing transaction type (At least: [0045], [0097]);
 and 
based on determining that the at least one transaction counterpart is registered in the messenger application, create a graphic user interface of a chatroom for the account of the user, generate messages that respectively contain details of the plurality of transactions (At least: [0058], [0059]), and determine a layout of each of the messages in the chatroom according to the transaction type of each of the plurality of transactions (At least: [0169]:
[0169] As shown, the messaging graphical user interface 512 can include a messaging thread 514 that includes electronic messages 516a sent from an account of a user of the client device 500. Similarly, the messaging thread 514 can include electronic messages 516b received by the account of a co-user (i.e., “Joe”). In one or more embodiments, the user interface manager 208 organizes the messaging thread 514 such that new messages are added to the bottom of the messaging thread 514 so that older messages are displayed at the top of the messaging thread 514. In alternative embodiments, the user interface manager 208 may organize the messages 516a, 516b in any manner that may indicate to a user the chronological or other relationship between the messages 516a, 516b
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jang’s invention to include determine a transaction type of each of the plurality of transactions, the transaction type corresponding to a balance increasing transaction type or a balance decreasing transaction type; and based on determining that the at least one transaction counterpart is registered in the messenger application, create a graphic user interface of a chatroom for the account of the user, generate messages that respectively contain details of the plurality of transactions and determine a layout of each of the messages in the chatroom according to the transaction type of each of the plurality of transactions in order to ensure that users receive status updates for a payment transaction and push the status updates to both the sender and the recipient and therefore the users can receive timely update information associated with the payment transaction (Davis: [0011]).
Jang does not disclose, Vasten in the same field of endeavor discloses:
to display the plurality of transactions of the balance increasing transaction type on one side of the chatroom, and display the plurality of transactions of the balance decreasing transaction type only on another side of the chatroom (At least: [0068], [0091]);
[0068] FIG. 11 shows a user interface diagram illustrating example aspects of managing prepaid account funds transfers in some embodiments of the PAFT. In some implementations, the PAFT may enable a user to manage a prepaid account (e.g., manage transfer of funds to and from the prepaid account) via an interface. For example, the user may be able to manage the prepaid account via a web browser interface, e.g., 1101. In some implementations, the user may be able to download an application (e.g., an iPhone.RTM. app, Android.TM. app, HP Palm OS app, Windows.RTM. Mobile app, Blackberry.RTM. app, etc.) on to their client device, which may then provide an interface for prepaid account management (see, e.g., 1112). The interface may provide notifications of the status of one or more prepaid account, e.g., 1102. For example, the interface may provide details such as, but not limited to: number of accounts, account numbers, account balances, account transaction history, transaction history statistics (e.g., number of transactions within a predetermined/flexible time window, frequency of transactions, cumulative transaction amounts across time, accounts, and/or other users, transactions by user, indications of amount of bidirectionality of transfers, etc.), upcoming scheduled transfer, and/or the like. In some implementations, the information such as those listed above may be provided on a single screen simultaneously. In alternate implementations, the user interface may be designed as a complex multiple-screen interface that may present detailed information across various types of analyses using multiple screens. In some implementations, the interface may provide a listing of contacts, e.g., 1103. For example, the contacts listing may include a listing of others users with whom the user has engaged in prepaid account funds transfers (e.g., as transferor and/or transferee). In some implementations, the user may be able to activate a link (see, e.g., 1104a) to initiate a transfer with another user, and/or to create a transfer schedule for prepaid account funds transfers with that user. For example, one or more user(s) listed in the contacts listing may be selected simultaneously (e.g., by clicking a single user, selecting multiple users and activating a graphical user interface element for initiating/scheduling transfers with each of the selected users simultaneously), which when activated, provides the user an interface wherein the user can initiate and/or schedule prepaid account funds transfer(s) with the selected user(s) (see, e.g., 1104b). In some implementations, the user interface may include one or more graphical user interface elements to provide information on upcoming scheduled transfers, e.g., graphical calendar 1105 and textual schedule listing 1106. The graphical user elements may provide indication, alarms, notifications, etc. of due and/or upcoming transfers. In some implementations, the PAFT may send alerts, notices, notifications, and/or the like to a contact of the user (e.g., pager number, mobile number, email address, postal address) for the user.
[0091] An information server component 1216 is a stored program component that is executed by a CPU. The information server may be a conventional Internet information server such as, but not limited to Apache Software Foundation's Apache, Microsoft's Internet Information Server, and/or the like. The information server may allow for the execution of program components through facilities such as Active Server Page (ASP), ActiveX, (ANSI) (Objective-) C (++), C# and/or .NET, Common Gateway Interface (CGI) scripts, dynamic (D) hypertext markup language (HTML), FLASH, Java, JavaScript, Practical Extraction Report Language (PERL), Hypertext Pre-Processor (PHP), pipes, Python, wireless application protocol (WAP), WebObjects, and/or the like. The information server may support secure communications protocols such as, but not limited to, File Transfer Protocol (FTP); HyperText Transfer Protocol (HTTP); Secure Hypertext Transfer Protocol (HTTPS), Secure Socket Layer (SSL), messaging protocols (e.g., America Online (AOL) Instant Messenger (AIM), Application Exchange (APEX), ICQ, Internet Relay Chat (IRC), Microsoft Network (MSN) Messenger Service, Presence and Instant Messaging Protocol (PRIM), Internet Engineering Task Force's (IETF's) Session Initiation Protocol (SIP), SIP for Instant Messaging and Presence Leveraging Extensions (SIMPLE), open XML-based Extensible Messaging and Presence Protocol (XMPP) (i.e., Jabber or Open Mobile Alliance's (OMA's) Instant Messaging and Presence Service (IMPS)), Yahoo! Instant Messenger Service, and/or the like. The information server provides results in the form of Web pages to Web browsers, and allows for the manipulated generation of the Web pages through interaction with other program components. After a Domain Name System (DNS) resolution portion of an HTTP request is resolved to a particular information server, the information server resolves requests for information at specified locations on the PAFT controller based on the remainder of the HTTP request. For example, a request such as http://123.124.125.126/myInformation.html might have the IP portion of the request "123.124.125.126" resolved by a DNS server to an information server at that IP address; that information server might in turn further parse the http request for the "/myInformation.html" portion of the request and resolve it to a location in memory containing the information "myInformation.html." Additionally, other information serving protocols may be employed across various ports, e.g., FTP communications across port 21, and/or the like. An information server may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. Most frequently, the information server communicates with the PAFT database 1219, operating systems, other program components, user interfaces, Web browsers, and/or the like.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jang’s invention to include to display the plurality of transactons of the balance increasing transaction type on one side of the chatroom, and display the plurality of transactions of the balance decreasing transcation type only on another side of the chatroom  in order to ensure that the risk of transferring funds is minimized (Vasten: [0023]).

3.	Claims 2,9 are being rejected under 35 USC 103(a) as being unpatentable over Jang in view of Davis and further in view of Zaner and US 2018/0232813 to Kim, herein Kim813 and Vasten.
	Regarding claim 2, Jang discloses the computer system of claim 1.  Jang does not disclose, Kim813 in the same field of endeavor discloses wherein the at least one processor is further configured to classify the transaction history into a withdrawal history and a deposit history, and control to display the transaction details visually distinctly (At least: Fig 3 and associated text; Fig 6 and associated text).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jang’s invention to include wherein the at least one processor is further configured to classify the transaction history into a withdrawal history and a deposit history, and control to display the transaction details visually distinctly according to a classification of the transaction history in order to ensure that by aggregating and providing financial information of a client in real time so that the client may immediately check the financial status of the client when the client desires (Kim813: [0005].
	Jang does not disclose, Vasten in the same field of endeavor discloses:
displaying the withdrawal history on a left side and displaying the deposit history on a    right side, or displaying the withdrawal history on the right side and displaying the deposit history on the left side (At least: [0068], [0091]);
[0068] FIG. 11 shows a user interface diagram illustrating example aspects of managing prepaid account funds transfers in some embodiments of the PAFT. In some implementations, the PAFT may enable a user to manage a prepaid account (e.g., manage transfer of funds to and from the prepaid account) via an interface. For example, the user may be able to manage the prepaid account via a web browser interface, e.g., 1101. In some implementations, the user may be able to download an application (e.g., an iPhone.RTM. app, Android.TM. app, HP Palm OS app, Windows.RTM. Mobile app, Blackberry.RTM. app, etc.) on to their client device, which may then provide an interface for prepaid account management (see, e.g., 1112). The interface may provide notifications of the status of one or more prepaid account, e.g., 1102. For example, the interface may provide details such as, but not limited to: number of accounts, account numbers, account balances, account transaction history, transaction history statistics (e.g., number of transactions within a predetermined/flexible time window, frequency of transactions, cumulative transaction amounts across time, accounts, and/or other users, transactions by user, indications of amount of bidirectionality of transfers, etc.), upcoming scheduled transfer, and/or the like. In some implementations, the information such as those listed above may be provided on a single screen simultaneously. In alternate implementations, the user interface may be designed as a complex multiple-screen interface that may present detailed information across various types of analyses using multiple screens. In some implementations, the interface may provide a listing of contacts, e.g., 1103. For example, the contacts listing may include a listing of others users with whom the user has engaged in prepaid account funds transfers (e.g., as transferor and/or transferee). In some implementations, the user may be able to activate a link (see, e.g., 1104a) to initiate a transfer with another user, and/or to create a transfer schedule for prepaid account funds transfers with that user. For example, one or more user(s) listed in the contacts listing may be selected simultaneously (e.g., by clicking a single user, selecting multiple users and activating a graphical user interface element for initiating/scheduling transfers with each of the selected users simultaneously), which when activated, provides the user an interface wherein the user can initiate and/or schedule prepaid account funds transfer(s) with the selected user(s) (see, e.g., 1104b). In some implementations, the user interface may include one or more graphical user interface elements to provide information on upcoming scheduled transfers, e.g., graphical calendar 1105 and textual schedule listing 1106. The graphical user elements may provide indication, alarms, notifications, etc. of due and/or upcoming transfers. In some implementations, the PAFT may send alerts, notices, notifications, and/or the like to a contact of the user (e.g., pager number, mobile number, email address, postal address) for the user.
[0091] An information server component 1216 is a stored program component that is executed by a CPU. The information server may be a conventional Internet information server such as, but not limited to Apache Software Foundation's Apache, Microsoft's Internet Information Server, and/or the like. The information server may allow for the execution of program components through facilities such as Active Server Page (ASP), ActiveX, (ANSI) (Objective-) C (++), C# and/or .NET, Common Gateway Interface (CGI) scripts, dynamic (D) hypertext markup language (HTML), FLASH, Java, JavaScript, Practical Extraction Report Language (PERL), Hypertext Pre-Processor (PHP), pipes, Python, wireless application protocol (WAP), WebObjects, and/or the like. The information server may support secure communications protocols such as, but not limited to, File Transfer Protocol (FTP); HyperText Transfer Protocol (HTTP); Secure Hypertext Transfer Protocol (HTTPS), Secure Socket Layer (SSL), messaging protocols (e.g., America Online (AOL) Instant Messenger (AIM), Application Exchange (APEX), ICQ, Internet Relay Chat (IRC), Microsoft Network (MSN) Messenger Service, Presence and Instant Messaging Protocol (PRIM), Internet Engineering Task Force's (IETF's) Session Initiation Protocol (SIP), SIP for Instant Messaging and Presence Leveraging Extensions (SIMPLE), open XML-based Extensible Messaging and Presence Protocol (XMPP) (i.e., Jabber or Open Mobile Alliance's (OMA's) Instant Messaging and Presence Service (IMPS)), Yahoo! Instant Messenger Service, and/or the like. The information server provides results in the form of Web pages to Web browsers, and allows for the manipulated generation of the Web pages through interaction with other program components. After a Domain Name System (DNS) resolution portion of an HTTP request is resolved to a particular information server, the information server resolves requests for information at specified locations on the PAFT controller based on the remainder of the HTTP request. For example, a request such as http://123.124.125.126/myInformation.html might have the IP portion of the request "123.124.125.126" resolved by a DNS server to an information server at that IP address; that information server might in turn further parse the http request for the "/myInformation.html" portion of the request and resolve it to a location in memory containing the information "myInformation.html." Additionally, other information serving protocols may be employed across various ports, e.g., FTP communications across port 21, and/or the like. An information server may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. Most frequently, the information server communicates with the PAFT database 1219, operating systems, other program components, user interfaces, Web browsers, and/or the like.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jang’s invention to include displaying the withdrawal history on a left side and displaying the deposit history on a right side, or displaying the withdrawal history on the right side and displaying the deposit history on the left side in order to ensure that the risk of transferring funds is minimized (Vasten: [0023]).
	Claim 9 is being rejected using the same rationale as claim 2.
				              No Prior Art
	Regarding claim 3, 10:
	None of the prior art, alone or in combination teach all the limitations of claims 3&10.
4.	Claims 4-5, 13-14 are being rejected under 35 U.S.C 103(a) as being unpatentable over Jang in view of Davis and Zaner and further in view of US 2014/006847 to Van et al, herein Van.
	Regarding claim 4, Jang discloses the computer system of claim 1. Jang does not disclose, Van in the same field of endeavor discloses wherein the at least one processor is further configured to provide a user interface that is incorporated into the chatroom and initiates at least one of a memo function for entering a memo to the chatroom or an alert function for setting an alert associated with the chatroom (At least: [0029], [0058], [0157], [0162], [0094], [0141], [0142]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jang’s invention to include wherein the at least one processor is further configured to provide a user interface that is incorporated into the chatroom and initiates at least one of a memo function for entering a memo to the chatroom or an alert function for setting an alert associated with the chatroom in order to ensure that the  application corresponding to the selected service to access the information associated with the chat room (Van: [0010]).
	Claim 13 is being rejected using the same rationale as claim 4.
	Regarding claim 5, Jang discloses the computer system of claim 4.  Jang does not disclose, Van discloses  wherein the at least one processor is further configured to generate a memo message including the memo and control to display the memo message in the chatroom based on receiving a memo registration request (At least: [0058], [0075],[0157]) , or generate an alert message including the alert and control to display the alert message in the chatroom based on receiving an alarm setting request.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jang’s invention to include wherein the at least one processor is further configured to generate a memo message including the memo and control to display the memo message in the chatroom based on receiving a memo registration request  in order to ensure that the  application corresponding to the selected service to access the information associated with the chat room (Van: [0010]).
 	Claim 14 is being rejected using the same rationale as claim 5.
5.	Claim 21 is being rejected under 35 U.S.C 103(a) as being unpatentable over Jang in view of Davis and further in view of US 2011/0202455 to Vasten et al, herein Vasten and US 2018/0335928 to VAN OS et al, herein VAN OS.
	Regarding claim 21, Jang discloses the computer system of claim 20. Jang does not disclose, VAN OS in the same field of endeavor discloses wherein the at least one processor is further configured to execute the computer-readable instructions to:
	align at least one of the messages corresponding to the balance increasing transaction type on a right side of the chatroom and align at least one of the messages corresponding to the balance decreasing transaction type on a left side of the chatroom (At least: Fig 8O; 8N; [0379], [0372], [0373], Fig 8F, [0371, [0796],) Or  align the at least one of the messages corresponding to the balance increasing transaction type on the left side of the chatroom and align the at least one of the messages corresponding to the balance decreasing transaction type on the right side of the chatroom.
Para 796 of VAN OS discloses:
[0796] In some examples, subsequent to (or, optionally, in response to) proceeding (2432) with the transfer of resources using the first resource account and the second resource, (e.g., in accordance with a determination that the first resource account does not have sufficient resources to cover the requested resource amount of the resource transfer), the electronic device (e.g., 2200, 2300) displays (2434) (e.g., concurrently), on the display (e.g., 2202, 2302), a first representation (e.g., a graphical representation, a textual representation) associated with the first resource account (e.g., 2228, 2330) and a second representation associated with the second resource account (e.g., 2236, 2324). In some examples, the device further concurrently displays an amount of the resource transferred using the first resource account and an amount of the resource transferred using the second resource account.
(This recitation of VAN OS discloses the amount transferred concurrently using the various accounts).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jang’s invention to include align at least one of the messages corresponding to the balance increasing transaction type on a right side of the chatroom and align at least one of the messages corresponding to the balance decreasing transaction type on a left side of the chatroom to include align at least one of the messages corresponding to the balance increasing transaction type on a right side of the chatroom and align at least one of the messages corresponding to the balance decreasing transaction type on a left side of the chatroom  in order to ensure that by using electronic devices a faster, more efficient methods and interfaces for managing peer-to-peer transfers is realized (VAN OS: [0005]).






                                                          CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        1/5/2022